Citation Nr: 0825324	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected burn scars on the head, face, and ears, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for service-
connected burn scars of the right hand.

4.  Entitlement to an initial compensable rating for service-
connected	 burn scars of the left hand.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  The veteran also had Army National Guard service from 
March 1969 to January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of February 2007.  This 
matter was originally on appeal from an October 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  

The veteran testified before the undersigned at the RO.  The 
veteran also testified before a Decision Review Officer at 
the RO in April 2005.  Transcripts of both hearings have been 
associated with the claims file. 

In March 2008, the Board received additional evidence from 
the veteran that had not been considered by the agency of 
original jurisdiction (AOJ).  This evidence consists of a 
photograph of what appears to be the veteran's left leg.  VA 
regulations provide that when the Board receives pertinent 
evidence not reviewed by the AOJ that it must remand that 
evidence to the AOJ unless that procedural right has been 
waived.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  The veteran 
has not waived this procedural right to have AOJ consider 
this evidence in the first instance.  Here, however, the 
additionally submitted evidence does not pertain to any of 
the issues currently on appeal.  Thus, the Board does not 
find that a remand is necessary.  
 

FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is characterized by symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of memory, 
judgment, or abstract thinking; or disturbances of motivation 
and mood.

2.  The competent medical evidence does not show the 
veteran's burn scars on the head, face, and ears are 
characterized by visible or palpable tissue loss, gross 
distortion, asymmetry of one feature or paired set of 
features, or any one of the eight characteristics of 
disfigurement.

3.  The competent medical evidence does not show the 
veteran's burn scars of the right hand are unstable, deep, 
painful on examination, cause limited motion, or are greater 
than 144 square inches.  

4.  The competent medical evidence does not show the 
veteran's burn scars of the left hand are unstable, deep, 
painful on examination, cause limited motion, or are greater 
than 144 square inches.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2007).  


2.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected burn scars on the head, 
face, and ears have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.118, 
Diagnostic Code 7800.  

3.  The schedular criteria for an initial compensable rating 
for service-connected burn scars of the right hand have not 
been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.118, Diagnostic Code 7899-7803.  

4.  The schedular criteria for an initial compensable rating 
for service-connected burn scars of the left hand have not 
been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.118, Diagnostic Code 7899-7803.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a layperson, the appellant is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

PTSD

In an October 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  The 
veteran is challenging this initial rating determination.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate Diagnostic Codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).


When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

Mental disorders are rated pursuant to the General Rating 
Formula for Mental Disorders (General Rating Formula).  38 
C.F.R. § 4.130 (2007).  Under the General Rating Formula, the 
current 30 percent rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A higher rating of 50 percent is 
prescribed for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  For example, scores from 61-70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but that the individual is generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  Scores from 51-60 reflect some moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  

At his Travel Board hearing, the veteran and his 
representative explained that the veteran drove trucks for a 
living and that he had this particular position because it 
allowed him to work without having contact with other people.  
The veteran also described his relationships with family 
members.  The veteran reported seldom seeing his son from a 
previous marriage and that he did not get along with his 
stepson.  Regarding current treatment for his PTSD, the 
veteran reported going to the Vet Center regularly, but 
denied taking medications.  The veteran felt that taking 
medications could hinder his body more than help it.  The 
veteran described difficulties with sleep and his 
frustrations with the current war in Iraq. The representative 
also alleged the veteran's service-connected scars were 
constant reminders of his PTSD.  

The medical evidence pertaining to the severity of the 
veteran's PTSD included treatment records from the Vet Center 
and two VA examination reports.  The Vet Center records, 
which were dated from April 2003 to February 2007, were 
notable for subjective complaints of the following: 
avoidance, nightmares and sleep difficulties, detachment, 
isolation, irritability, intrusive thoughts, and anger.  

In the first VA examination report, dated in September 2003, 
Dr. E.R. discussed the veteran's subjective complaints and 
his own examination findings.  According to the report, the 
veteran reported experiencing nightmares once every two to 
three months.  The veteran also reported cued physiologic and 
psychological distress reactivity from reminders of the 
initial trauma.  The veteran also stated he had a good 
relationship with his wife and had multiple friends.  The 
veteran reported no occupational difficulties related to his 
PTSD symptoms, according to the report.

Dr. E.R. noted the following observations.  The veteran was 
irritable and had difficulty concentrating.  The veteran had 
a full range of affect with logical thought process.  
Attention and concentration were grossly within normal limits 
during the examination.  Dr. E.R. assigned a GAF score of 55.  

In the second VA examination report, dated in May 2007, Dr. 
H.S. confirmed he had reviewed the veteran's claims file, 
including treatment records relevant to the veteran's PTSD.  
Dr. H.S. also discussed the veteran's subjective complaints 
and his own clinical observations.  The doctor stated that 
the veteran described "relatively mild and infrequent" 
symptoms of PTSD.  The doctor also noted the veteran's 
descriptions of distress upon reviewing reports on the recent 
war in Iraq.  The doctor stated, however, that the veteran 
was unable to draw a clear connection between the current 
events and his own combat experiences.  The doctor stated 
that it appeared the veteran's distress was related to the 
politics of the war.  

Regarding objective findings, the doctor described the 
veteran's mood as "irritable," and affect as euthymic, but 
mildly restricted.  The veteran's thought process was 
tangential with the veteran having to be redirected at 
various times throughout the interview.  Dr. H.S. also noted 
mild re-experience and avoidance symptoms, which appeared to 
have little impact on daily functioning.  

Dr. H.S. concluded that it did not appear that the veteran's 
symptoms had caused impairment in the veteran's ability to 
function in his chosen occupation.  The doctor considered the 
veteran's current experience of psychosocial stressors to be 
the major contributors to his symptomatology.  Dr. H.S. 
assigned a GAF score of 65.

Upon reviewing the veteran's statements and the medical 
evidence of record, the Board does not find that veteran's 
signs and symptoms of his PTSD more closely approximate the 
criteria for a 50 percent rating.  The medical evidence was 
entirely negative for findings suggestive of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; or impairment of judgment or abstract thinking.  

Although the evidence is suggestive of disturbances of 
motivation and mood, the evidence also shows that this 
results in little, if any, occupational and social 
impairment.  Both VA examination reports support this 
finding.  The veteran has a good work history.  He has worked 
for the same employer for many years, without missing 
significant time from work.  He has also maintained a lengthy 
marriage.  Although he may experience some irritability and 
other mood disturbances with his co-workers or his family, 
that is encompassed within the current 30 percent disability 
rating.  The Board finds the VA examination reports to be 
particularly probative because both VA examiners thoroughly 
discussed the veteran's pertinent history as found in his 
claims file and their own clinical observations.  The 
reported GAF scores, ranging from 55 to 65, reflect only mild 
to moderate symptoms and were consistent with what the VA 
examiners discussed in their reports.  Overall, the criteria 
for a 50 percent rating have not been approximated.  

Scars of the Head, Face, or Neck

The veteran is challenging the initial 10 percent rating for 
his service-connected burn scars on the head, face, and ears 
that he incurred as a result of an accident in Vietnam.  At 
his Travel Board hearing, the veteran described how his 
service-connected scars affected his daily life.  The veteran 
stated that his scars made him feel different from everybody 
else.  The veteran also pointed out that he no longer had 
earlobes.  

The veteran's service-connected burn scars on the head, face, 
and ears are currently evaluated as 10 percent disabling 
pursuant to Diagnostic Code 7800.  That Diagnostic Code 
provides for a higher rating of 30 percent for disfigurement 
of the head, face, or neck with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  Id.  

The 8 characteristics of disfigurement for purposes of 
evaluation under § 4.118 are:
	Scar 5 or more inches (13 or more centimeters) in 
length;
	Scar at least one-quarter inch (0.6 centimeters) wide at 
the widest part;
	Surface contour of scar elevated or depressed on 
palpation;
	Scar adherent to underlying tissue;
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters);
Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
square centimeters); 
Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters);
Skin indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).

The competent medical evidence does not support a rating in 
excess of 10 percent for the veteran's burn scars on the 
head, face, and ears.  In a VA scars examination report, 
dated in May 2007, the examining physician noted the absence 
of visible or palpable tissue loss; or gross distortion or 
asymmetry of the nose, chin, forehead, ears (auricles), 
cheeks, and lips.  The examining physician detected no 
tenderness in the area where the veteran had received a skin 
graft around the time of the initial injury.  The examining 
physician also found no evidence of any one of the eight 
characteristics of disfigurement.  The Board reviewed 
photographs accompanying the VA examination report.  These 
photographs were consistent with the VA physician's reported 
findings.  

The Board also considered a VA scars examination report, 
dated in October 2003.  According to the report, the examiner 
detected areas of hypopigmentation over the rims of both ears 
with both ear auricles appearing smaller than usual.  The 
examiner found the skin to be nontender and without 
ulceration.  There was no elevation or depression on contact.  
There was no evidence of underlying tissue loss, 
inflammation, swelling, or keloid formation.  This report 
failed to demonstrate the veteran's burn scars on the head, 
face, and ears were characterized by tissue loss, gross 
distortion or asymmetry, or two to three characteristics of 
disfigurement.  As such, this report does not support a 
rating in excess of 10 percent under the applicable criteria.



Burn Scars of the Left and Right Hands

The veteran is challenging the initial non-compensable 
evaluations assigned for his scars to the left and the right 
hands.  Scars on areas other than the face or neck are rated 
pursuant to Diagnostic Codes 7801 to 7805.  38 C.F.R. § 4.118 
(2007).  The veteran's service-connected burn scars of the 
left and right hands are each currently evaluated 
noncompensable pursuant to Diagnostic Code 7899-7803.  When a 
disease, injury, or residual condition not listed in the 
disability ratings schedule is encountered, requiring rating 
by analogy, the Diagnostic Code number will be "built-up" 
as follows: The first 2 digits will be selected from that 
part of the schedule most closely identifying the part or 
system of the body involved; the last 2 digits will be "99" 
for all unlisted conditions.  Hyphenated Diagnostic Codes are 
used when a rating under one Diagnostic Code requires use of 
an additional Diagnostic Code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  

Under Diagnostic Code 7803, scars that are superficial and 
unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Diagnostic Code 7801 provides a 10 percent rating for scars 
that are deep or cause limitation of motion and measure an 
area exceeding 6 square inches (39 square centimeters).  A 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Note (2) (2007).  

Under Diagnostic Code 7802, scars, other than of the head, 
face, or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating when they are 
greater than 144 square inches (929 square centimeters).  38 
C.F.R. 
§ 4.118, Diagnostic Code 7802 (2007).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id.   

Under Diagnostic Code 7804, scars that are superficial and 
painful on examination warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Diagnostic Code 
7805 provides that all other scars are to be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007).

The medical evidence does not support compensable ratings for 
the burn scars of either the right or the left hand under any 
of the applicable Diagnostic Codes.  First, there was no 
evidence of unstable scarring on either hand.  Instead, in 
the May 2007 VA scars examination report the examining 
physician noted patches measuring 4.5 by 6.5 centimeters and 
4.5 by 6.5 centimeters of grafted skin on the right and left 
hands respectively.  The only abnormality noted was that the 
veteran had no hair growth on these areas.  Such findings are 
not consistent with frequent loss of covering of skin over 
the scar as necessary under Diagnostic Code 7803.  

The May 2007 VA examination report also failed to show the 
veteran's burn scars of either the right or the left hand 
satisfied the criteria for a compensable rating under 
Diagnostic Codes 7801, 7802, or 7804.  The examining 
physician specifically noted that the scars on both hands 
were superficial, did not limit range of motion, and were not 
painful on examination.  The areas affected were also far 
less than 144 square inches, which is necessary for 
superficial scars under Diagnostic Code 7802.  

The examining physician also described the scars as well-
healed, non-adherent, shiny, stable, and flat.  The scars 
were also without keloid formation, were slightly 
hypopigmented compared to surrounding skin, non-indurated, 
not inflexible, and non-disfiguring.  Such findings do not 
support a compensable rating under any applicable Diagnostic 
Code.

The Board also considered the October 2003 VA examination 
report.  According to that report, the veteran had 
hypopigmented areas of all digits of his hands and palms.  
The examiner described the scar as well-healed.  Examination 
was also negative for tenderness on palpation, loss of 
tissue, evidence of ulceration, or underlying tissue loss.  
These findings do not support a compensable rating under any 
applicable Diagnostic Code. 

Staged Ratings and Essentials of Evaluative Rating

The Board finds that the ratings assigned for the veteran's 
service-connected burn scars on the head, face, and ears; 
burn scars of the right and left hands; and PTSD, are 
appropriate for the entire appeal period.  Accordingly, 
staged ratings are not in order.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Lastly, the Board notes that there is no 
evidence of record that the veteran's service-connected 
disabilities cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2007).  In the instant case, to the extent that the 
veteran's service-connected disabilities here on appeal 
interfere with his employability, the currently assigned 
ratings adequately contemplates such interference, and there 
is no evidentiary basis in the record for higher ratings on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

Veterans Claims Assistance Act of 2000

Last, the Board considers VA's duties to notify and to assist 
a claimant as required by the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) has held that these notice requirements apply to all 
five elements of a service connection claim, which include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.   38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify.  The 
veteran was provided with notice in correspondences dated in 
July 2003 and March 2007.  In the March 2007 correspondence, 
the AOJ, via the Appeals Management Center in Washington, DC, 
advised the veteran of what the evidence needed to show to 
establish entitlement to higher ratings for his service-
connected PTSD, and scars to the face and both hands.  The 
AOJ advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  In the May 2007 correspondence the AOJ also 
informed the veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  

Although this notice was not provided until after initial 
adjudication of the claim, the AOJ readjudicated the claim 
and issued a supplemental statement of the case in October 
2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  



Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist, including as directed in the Board's remand 
of February 2007.  The AOJ has obtained the veteran's service 
medical records, VAMC treatment records from the West Haven 
VAMC, and treatment records from the Vet Center in Norwich, 
dated from April 2003 through February 2007.  The veteran was 
provided with VA examinations for his PTSD in September 2003 
and May 2007.  The veteran was provided with VA scars 
examinations in October 2003 and May 2007.  The May 2007 VA 
examination report included findings pertinent to the revised 
disability rating criteria for scars.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal.  The Board concludes that no further 
development is required to comply with either the statutory 
duty to assist the veteran in developing the facts pertinent 
to his claim, or the February 2007 Board remand.  


ORDER

An initial rating in excess of 30 percent for service-
connected PTSD is denied.

An initial rating in excess of 10 percent for service-
connected	burn scars on the head, face, and ears is denied.

An initial compensable rating for service-connected burn 
scars of the right hand is denied.

An initial compensable rating for service-connected burn 
scars of the left hand is denied.


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


